Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the specification does not include any reference numbers/characters which are in the drawings (e.g. 1-14, P, O, H, S, R, B, K).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  “the slide in” should be “the slide is in”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  
	Claim 1 uses language that appears to structurally recite the user (e.g. “which runs transversely across the upper body of a user”) as it is not clearly functional, but the user is not patentable subject matter, and the phrase might arguably be broadly construed as merely further defining the functionality of the belt. 
	The phrase “in a direction of a longitudinal extension of the belt relative to the shoulder pad” is unclear as to whether it means in the same direction as the longitudinal extension, a direction towards the longitudinal extension (e.g. a transverse direction towards the longitudinal extension is arguably “in a direction of” the longitudinal extension).
	For the purposes of Examination on the merits, Examiner takes the user to be only functionally recited.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 8-10  
	Claim 1 recites the slide, and claim 8 recites the claw-like element separately from the slide (i.e. “arranged in a guided manner in the slide”, but the specification indicates that the claw-like elements are part of the slide and are attached to the shoulder pad. It is unclear whether the claim should require separate claw-like elements in addition to the slide, or if it should be taken to encompass the slide being/including the claw-like elements.

	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 10  
	The scope of this phrase is unclear, particularly the phrase “wherein the slide has a longitudinal groove introduced into the shoulder pad” seems to indicate that the longitudinal groove is part of the slide and also the shoulder pad. It is unclear whether this phrase indicates that the groove extends through both the slide and the shoulder pad, if there is a corresponding groove on each, or if it has some other scope.
	The remainder of this office action is based on the invention as best understood by Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, and 11 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent Publication #2007/0205237 to Machens (Machens). Machens discloses:
With Respect to Claim 1  
For clarity, a particular embodiment will be referenced for the rejection of claim 1, but the rejection is considered to encompass all other embodiments that similarly have parts that read on the claimed subject matter, and rejections of dependent claims may refer to other embodiments as necessary to meet their limitations. A carrying belt for carrying a video camera or still camera on the body, having a shoulder pad (11), a belt (20) coupled to the shoulder pad, and which runs transversely across the upper body of a user; at least one connecting piece (hook 4 on either or both ends) for fastening the belt to a video camera or a still camera to be carried (inasmuch as it is capable of this use), a slide (12 or 12 in combination with 14) via which the belt is coupled to the shoulder pad in such a way that the belt is movable in a direction of a longitudinal extension of the belt relative to the shoulder pad and is simultaneously secured to the shoulder pad transversely to the longitudinal extension.  
With Respect to Claim 2  
The carrying belt according to Claim 1, wherein the belt has two longitudinal ends on each of which a connecting piece for attachment to the video camera or the still camera is arranged ([0020]).   
With Respect to Claim 4  
The carrying belt according to claim 1, wherein the shoulder pad has a cushioning.  
With Respect to Claim 6  

With Respect to Claim 7  
The carrying belt according to claim 1, wherein the slide is in the form of at least one sliding casing (55, FIG. 9) formed on the shoulder pad through which the belt is fed (FIG. 9).  
With Respect to Claim 11  
For clarity, the rejection of claim 11 takes the slide to be a single loop 17, alone or in combination with a corresponding slideway 13). The carrying belt according to claim 1, further comprisinq at least one securing element (a different loop 17, see FIG. 4) placed over the belt and attached to the shoulder pad.  
Claims 1-2, 4, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by U.S. Patent #980,421 to Jordan (Jordan). Jordan discloses:
With Respect to Claim 1  
A carrying belt for carrying a video camera or still camera on the body, having a shoulder pad (10), a belt (shoulder strap/belt shown in FIG. 1) coupled to the shoulder pad, and which runs transversely across the upper body of a user; at least one connecting piece (a ring or hook is shown in FIG. 1) for fastening the belt to a video camera or a still camera to be carried (inasmuch as it is capable of this use, e.g. at least via a carabiner/hook on the camera attaching to the ring/hook shown), a slide (upper portion of shoulder pad or upper portion of pad in combination with the side portion of the clips or alternately simply the clips) via which the belt is coupled to the shoulder pad in such a way that the belt is movable in a direction of a 
With Respect to Claim 2  
The carrying belt according to Claim 1, wherein the belt has two longitudinal ends on each of which a connecting piece for attachment to the video camera or the still camera is arranged (FIG. 1 shows a similar ring/hook on the other end).  
With Respect to Claim 4  
The carrying belt according to claim 1, wherein the shoulder pad has a cushioning (it is made of rubber which is a cushioning to the extent claimed).  
With Respect to Claim 8  
The carrying belt according to claim 1, further comprising multiple pairs of claw-like elements (14-15, FIG. 2) opposite one another transversely to the longitudinal direction, wherein the multiple pairs of claw-like elements are arranged one after the other in a longitudinal direction of the shoulder pad along a longitudinal direction of the belt and arranged in a guided manner in the slide, wherein the multiple pairs of claw-like elements retain the belt arranged in the slide, and wherein a qap is left between the claw-like elements of each pair of claw-like elements and the gap is left for the insertion of the belt into the slide (FIG. 2).  
With Respect to Claim 11  
The carrying belt according to claim 1, further comprisinq at least one securing element placed over the belt and attached to the shoulder pad (noting horizontal portions of 14/15 that extend over the strap in FIG. 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan as applied to claim 2 above, and further in view of U.S. Patent #8,579,523 to Xu (Xu), either alone or also in view of U.S. Patent #3,559,853 to Strassman (Strassman) and/or U.S. Patent #8,678,679 to Xu (Xu2).
With Respect to Claim 3  
The carrying belt according to Claim 2, but does not provide details of the connecting pieces and so does not disclose wherein one of the connecting pieces is a tripod screw adapted to screw into a tripod threaded bush provided on the video camera or the still camera. It is noted that the shoulder pad is disclosed generally as usable with straps, and so the strap being connected to a bag as shown in FIG. 1 is clearly merely exemplary and non-limiting.
However, Xu discloses a shoulder strap for carrying a camera comprising multiple tripod mounting points and the use of tripod mounting points to attach a shoulder carrying strap to the camera for carrying the camera.

Alternately, Strassman discloses that it is known in the art to use a camera carrying shoulder strap with two end connector pieces to attach to the camera for carrying, and Xu2 discloses carrying a camera using a shoulder strap such that the camera has two different connector pieces that attach it to the shoulder strap, either or both of which provide additional evidence of the obviousness of the combination and/or motivation to modify the structure to meet the limitations of the claims.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan.
With Respect to Claim 9  
The carrying belt according to Claim 8, wherein the multiple pairs of claw-like elements are arranged firmly on the shoulder pad and connected to the shoulder pad, but does not detail the materials of the clips and so does not disclose wherein the multiple pairs of claw- like elements are comprised of a material which has less flexibility than a material used in a rest of the shoulder pad.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Jordan, to form the claw-like elements out of a as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan as applied to claim 8 above, and further in view of U.S. Patent #7,725,958 to Gilmore (Gilmore).
With Respect to Claim 10  
The carrying belt according to Claim 8 and that the clips serve to secure the shoulder strap in position on the pad, but does not disclose wherein the slide has a longitudinal groove introduced into the shoulder pad 6and in which the belt is arranged in a guided manner and over which the multiple pairs of claw-like elements extend.  
	However, Gilmore discloses a similar shoulder strap retainer comprising claw-like elements (22, Figs. 3-8) used to secure a shoulder strap in place, and the slide having a longitudinal groove introduced into the shoulder pad 6and in which the belt is arranged in a guided manner and over which the multiple pairs of claw-like elements extend.   
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Gilmore, to form the slide of Jordan with a longitudinal groove with the clips in the groove, in order to partially enclose the clips to protect them .
Claims 1-2, 4, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,698,633 to Finkelstein (Finkelstein) in view of U.S. Patent #3,559,853 to Strassman (Strassman). 
With Respect to Claim 1  
For clarity, a particular embodiment will be referenced for the rejection of claim 1, but the rejection is considered to encompass all other embodiments that similarly have parts that read on the claimed subject matter, and rejections of dependent claims may refer to other embodiments as necessary to meet their limitations. A carrying belt for carrying a video camera or still camera on the body, having a shoulder pad (14 or 14 in combination with the lower portion of 12), a belt (80) coupled to the shoulder pad, and which runs transversely across the upper body of a user (FIG. 5); a slide (12 or alternately only the slot 50 and adjacent portions of 12) via which the belt is coupled to the shoulder pad in such a way that the belt is movable in a direction of a longitudinal extension of the belt relative to the shoulder pad and is simultaneously secured to the shoulder pad transversely to the longitudinal extension (it is disclosed as being slid into it which indicates that it is slidable, see also the large space between the strap and the sides of the opening for the strap which allows for sliding, and it is disclosed as being secured against moving transversely to the longitudinal extension by the angled side of 
	However, Strassman discloses that it is known in the art to use a camera carrying shoulder strap with two end connector pieces to attach to the camera for carrying.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Strassman, to use a shoulder strap as taught by Strassman in combination with the shoulder strap pad of Finkelstein, in order to use the pad to secure the camera strap for carrying a camera and/or to enhance user comfort when carrying the camera, and/or as a mere selection of an art appropriate shoulder strap structure to use with the Finkelstein pad.
With Respect to Claim 2  
The carrying belt according to Claim 1, wherein the belt has two longitudinal ends on each of which a connecting piece for attachment to the video camera or the still camera is arranged (per Finkelstein).  
With Respect to Claim 4  
The carrying belt according to claim 1, wherein the shoulder pad has a cushioning (it is a soft flexible pad member which promotes comfort, which inherently indicates that it is a cushion or alternately renders such obvious as it is well known in the art to form soft flexible pad members out of cushion material such as resilient foam or the like for this purpose).  
With Respect to Claim 7  

With Respect to Claim 11  
The carrying belt according to claim 1, further comprisinq at least one securing element (54) placed over the belt and attached to the shoulder pad (Fig. 3).  
With Respect to Claim 12  
The carrying belt according to Claim 11, wherein the securing element is detachably attached to the shoulder pad (detachable via 64).  
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,698,633 to Finkelstein (Finkelstein) in view of U.S. Patent #3,559,853 to Strassman (Strassman) as applied to claim 1 above, and further in view of U.S. Patent #5,507,422 to Shields (Shields). 
With Respect to Claim 12  
	As an alternative to the rejection of claim 12 above using Finkelstein in view of Strassman alone, although Examiner maintains that the structure of that combination is sufficient to meet the breadth of the current claim language, in the interests of advancing prosecution, Shields discloses forming a similar shoulder pad with at least one securing element (120, FIG. 9) placed over the belt and attached to the shoulder pad (FIG. 9), wherein the securing element is detachably attached to the shoulder pad (via 127 and 129).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Shields, to form the securing element of Finkelstein in view of Strassman as a removable securing element (e.g. by replacing the adhesive with hook and loop fastener or snaps or replacing the entire strap structure with a clip on strap retaining .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2007/0205237 to Machens (Machens) or over U.S. Patent #980,421 to Jordan (Jordan) or over U.S. Patent #6,698,633 to Finkelstein (Finkelstein) in view of U.S. Patent #3,559,853 to Strassman (Strassman) or as applied to claim 1 above, and further in view of U.S. Patent #5,507,422 to Shields (Shields). 
With Respect to Claim 5  
The carrying belt according to claim 1, but does not disclose further comprising a securing belt which is connected to the 5shoulder pad and which, when in use, is adapted to run under a shoulder on which the shoulder pad rests and is closable to form a closed loop.  
	However, Jean discloses forming a shoulder strap pad assembly with a securing belt (40) which is connected to the 5shoulder pad and which, when in use, is adapted to run under a shoulder on which the shoulder pad rests (see e.g. abstract and disclosure indicating it is an armpit strap for going under the shoulder) and is closable to form a closed loop (FIGS. 1-2).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Jean, to add a securing belt/underarm strap as taught by Jean/as claimed to the shoulder pad of the prior art/combinations, in order to better secure the shoulder pad in position and prevent unwanted movement of the shoulder pad. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2007/0205237 to Machens (Machens) or over U.S. Patent #980,421 to Jordan (Jordan) or  as applied to claim 1 above, and further in view of U.S. Patent #8,267,290 to Schlipper (Schlipper). 
With Respect to Claim 13  
The carrying belt according to claim 1, but does not disclose further comprisinq a protection against severing provided on the belt, wherein the protection is a reinforcement led in the longitudinal direction of the belt.  
	However, Schlipper discloses forming a shoulder strap/belt for carrying objects to include a protection against severing (metal threads/wire cables) provided on the belt, wherein the protection is a reinforcement led in the longitudinal direction of the belt (see e.g. FIG. 1) in order to deter cutting and provide improved security against theft.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Schlipper, to add a protection against severing as taught by Schlipper to the shoulder strap of the prior art/combination, in order to provide a stronger strap structure and/or provide improved security against theft as taught by Schlipper.
With Respect to Claim 14  
The carrying belt according to claim 13, wherein the reinforcement led is one or more of a metal wire, a metal rope, a strand made of poly(p-phenylene terephthalamide) (PPTA), an ultra-high molecular weight polyethylene (UHMW-PE), and another cut-resistant material (it is at least a metal wire).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734